ORDER

PER CURIAM.
Kerry Carter (“Movant”) appeals from the motion court’s judgment denying his Rule 29.151 motion for post-conviction relief without an evidentiary hearing.
In Movant’s sole point on appeal, he claims that the motion court erred in denying his post-conviction claim that his appellate counsel for his direct appeal, Ellen H. Flottman (“Flottman”) was ineffective. Movant alleges that Flottman failed to raise the issue of inconsistent verdicts rendered by the jury when it found Movant guilty on the attempted first-degree robbery count but acquitted him on the armed criminal action count. He claims that had she raised the issue of the inconsistent verdicts on direct appeal, a new trial would have been granted or his conviction and sentence would have been reversed. We find no error and affirm.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).

. All rule references are to Mo. Rules Crim. P.2002, unless otherwise indicated.